1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    JULIUS JACOB LUDWIG,                               Case No. 3:18-cv-00361-MMD-CBC
7                                      Petitioner,
            v.                                                        ORDER
8
     ISIDRO BACA, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Petitioner’s unopposed motion for extension of time (ECF

12   No. 14) is granted. Petitioner will have until June 13, 2019, to file an amended petition for

13   writ of habeas corpus.

14          DATED THIS 30th day of April 2019.
15

16                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
26

27

28
